DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation, non-provisional, regular application with a claim of priority to the parent application, U.S. Patent No. 10,832,318, Application No. 16/725,805. 
	A Preliminary Amendment was filed December 3, 2020, amending Claim 1 and adding new claims 2 – 20.
	Thus, Claims 1 – 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claims 1and 8 are method claims and therefore fall into the category of a “process.”   Claim 15 is a “system” claim that recites various computer hardware components such as a processor, memory, and display.  Therefore, this Claim falls into the category of “machine/manufacture.”
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“determining, by the at least one processor, a current total activity quantity of the second electronic account; wherein the current total activity quantity comprises an aggregation of completed electronic activities of the second electronic account; determining, by the at least one processor, a difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of determining the amount due or balance due on a minimum spend or minimum purchase requirement on a credit card.  Such minimum purchase requirements are common in an introductory or promotional setting to encourage customers to sign up for the card initially.  Tracking the purchases on the card is a common business practice to determine if the consumer qualifies for the promotional reward, whatever that may be.
This tracking activity is also frequently performed by the consumer himself or herself, perhaps even in the mind with the help of only paper and pencil
Furthermore, the mere nominal recitation of questionable computerized terms - such as “processor,” or “electronic activities” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
receiving, by at least one processor, an activity authorization request for an electronic activity of a first electronic account associated with a user; 
determining, by the at least one processor, a difference between a current total activity quantity and a pre determined minimum activity quantity of the electronic account; 
wherein the activity authorization request comprises an electronic activity quantity; 
wherein the current total activity quantity comprises an aggregation of completed electronic activities of the second electronic account; 
determining, by the at least one processor, a difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account; 
generating, by the at least one processor, prior to authorizing the activity authorization request, a suggested an account notification 
a quantity indicator representing the electronic activity quantity associated with the electronic activity, 
a progress indicator representing the difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account, 
an activity authorization element enabling the user selection to authorize the activity authorization request for the first electronic account or to switch to the second electronic account; 2
causing to display, by the at least one processor, the suggested account notification on a computing device associated with the user to enable the a user selection for the user; 
automatically authorizing, by the at least one processor, the activity authorization request at a point-of-sale device for the second electronic account in response to the user selection.
No additional computer components are mentioned in these limitations except – possibly – an “indicator.”  This term is not clearly a computer component.  This term is recited at a high level of generality, as well as the term “electronic account.”  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common credit card rewards tracking steps.    
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – tracking rewards  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.

E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of a purchase quantity.  
Claim 3 merely recites the abstract concept of a reminder.
Claim 4 merely recites the abstract concept of a one-click purchase.
Claim 5 merely recites the abstract concept of a progress indicator.
Claim 6 merely recites the abstract concept of an updated progress indicator.
Claim 7 merely recites the abstract concept of a historical purchase detected.
Claim 8 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Patent Publication No. 2016/0086222 to Kurapati et al. (hereinafter “Kurapati”) in view of U.S. Patent Publication No. 8,540,151 to Synder et al. (hereinafter “Synder”) 

Kurapati is in the exact same field of endeavor as the claimed invention –The title of Kurapati reads as follows:    Method and system to remind users of targeted offers in similar categories
Moreover, Kurapati tracks purchases and offers rewards and incentives according to merchant promotional programs.   The Abstract is as follows:
“Disclosed herein is a method for providing an offer which includes selecting at least one offer for presentation by applying at least one rule dictated by a merchant to a set of offers, applying at least one rule dictated by a financial institution to the offers, and applying a filter to identify offers with the highest likelihood of being accepted by the user. The selected offer is then presented to the user. An authorization request from a merchant for a user transaction is received by a remote computer and analyzed to determine one or more categories or sub-categories of the merchant or item in the transaction. The system then determines whether the selected offer is for a merchant or item in a related but different category from the one for which the authorization request was received, and if it is, the system reminds the user of the selected offer..”  (emphasis added) 

Thus, Kurapati’s teachings are almost identical to those of the claimed invention.  This reference tracks the spend or purchases under a particular promotional or rewards program offered by a merchant.  The merchant could be an issuer of a credit card.  Thus, Kurapati analyzes the rewards available under specific credit cards and presents an interface to allow a user to select one card vs. another, based on various factors including the rewards.  
Thus, Kurapati teaches as follows regarding comparing credit cards: 
“[0186] In an embodiment, when the service offering is a credit card service, the service usage data and data related to the alternative service offering may relate to at least one of monthly spending, spending categories, credit rating, current credit card, years of use of credit card, current balance, monthly pay-off amount, current APR, pay off every month, carry a balance, sign-up bonus, bonus rewards, base earning rate, maximum earning rate, earning limit, total value of rewards, earned program promotions, spend program promotions, net asset promotions, annual fee, late fee, balance transfer fee, cash advance fee, purchases APR, introductory APR, regular APR, penalty APR, balance transfer APR, cash advance APR, typical redemptions, redemption options, rewards type, credit card network, credit card issuer, features and benefits, at least one credit card related item and the like. For example, typical redemptions may include domestic airfare, international airfare, car rentals, cash rebates, charitable donations, consumer electronics, cruises, hotel stays, restaurants, shopping, and the like. The redemption may relate to an item of value, a service, and a class of services. The class of services may be one of first class, business class, coach class, and premium class.
[0187] A user may weigh the availability of domestic airfare redemption options higher than the option of receiving a cash rebate, and the weighting may be used to rank credit card offerings accordingly. In another example, the rewards type may be at least one of cash, points, certificates, vouchers, discounts, and miles. In another example, the features and benefits may include at least one of instant approval, no annual fee, secured card, no fraud liability, 24 hr. customer service, airport lounge access, auto rental insurance, concierge service, emergency replacement, extended warranty, online account management, photo security, price protection, purchase protection, return protection, roadside assistance, travel insurance, and the like. Any of the aforementioned credit card data types may be used to calculate an aggregate score, in comparing credit card offerings, in ranking credit card offerings, and the like.
[0188] Referring now to FIG. 4, in embodiments, the service offering may be a credit card offering. When the service offering is a credit card offering, a preliminary classification of a user's credit card usage data 402 may be performed to associate the user with a group of known characteristics 404. For example, the group may be those that pay their credit cards off every month, those that carry a balance, and the like. In an example, if the user pays off their balance every month, the credit card usage data collected in subsequent steps may include monthly spending, credit rating, categories of spending, current credit card, number of years holding current credit card, and the like. In another example, if the user does not pay off their balance every month, the credit card usage data collected may be monthly spending, credit rating, categories of spending, current credit card, number of years holding current credit card, existing balance, interest rate, late payments, monthly payment, and the like. After associating the user with a group of known characteristics 404, credit card usage data may be collected for a user's current credit card 408 using a computer implemented facility according to the preliminary classification. The credit card usage data may be analyzed to obtain a normalized credit card usage dataset 410. Analyzing may include processing historical usage data to obtain an average normalized usage dataset, processing a single time period's usage data to obtain a normalized usage dataset for that time period, and the like. Data related to a plurality of alternative credit cards may be normalized according to a normalized credit card model 412. Normalizing data related to the plurality of alternative credit cards may include defining a plurality of credit card usage-related data types, collecting parameters related to a credit card usage using the computer implemented facility, and normalizing the credit card parameters according to the defined credit card usage-related data types to generate a normalized alternative credit card model. Then, the normalized credit card model may be applied to the normalized credit card usage dataset to produce a plurality of alternative credit card normalized datasets 414. A comparison of the alternative credit card datasets with the normalized credit card usage dataset may reveal if an alternative credit card is better than the user's current credit card 418. Comparing may include ranking the alternative credit cards according to an aggregate score calculated for the alternative credit card normalized dataset, an aspect of the alternative credit card normalized dataset, and the like. In an embodiment of comparing, the aggregate score may be plotted against the cost for the alternative credit card. The aspect may be the total card cost, a value of rewards, an additional earnings over the user's current credit card, a savings over the user's current credit card, at least one of an introductory purchase APR, an introductory rate period, a purchase APR, an annual fee, a balance transfer fee, and a credit level required, at least one of a reward type, a rewards sign-up bonus, a base earning rate, a maximum earning rate, and an earnings limit, and the like. As described previously, an aggregate score for each of the plurality of alternative credit card normalized datasets may be calculated, where the score may be used for ranking. As described previously, users may specify which components of the dataset or terms & conditions to include in the calculation for the aggregate score and with what weighting to include them. Credit card data, both usage and alternative credit cards, may be obtained from public information sources, direct connections to credit card providers, automatically, input manually by the user to a computer implemented facility for a current card usage or predicted future credit card usage, chosen by a user from among a sampling of standard credit card profiles, for multiple credit cards, and the like. In some embodiments, credit card usage data may be obtained by the data engine 120 in a computer readable format, such as in a billing record. The billing record may be for a current bill only, may be historical billing data, may be a paper bill, an electronic bill, and the like. Once the user may have compared various credit card offerings, they may be provided the option of applying for a selected credit card, contact a current credit card provider in order to modify their current credit card terms and conditions, and the like.

[0190] In an embodiment, the system 100 may repeat the steps of performing 402, associating 404, collecting 408, analyzing 410, normalizing 412, applying 414 and comparing 418 periodically to determine on an updated basis which alternative service offering is better than the user's current service. The user may be alerted when an alternative service offering that is better than the user's current service is available, such as by email, phone, SMS, MMS, and the like. The repetition interval may be set by the user or may be a pre-determined system 100 interval. The user may also be alerted that the repetition is occurring.

 [0192] In an embodiment, the credit card usage data and data related to the alternative credit card may relate to at least one of monthly spending, spending categories, credit rating, current credit card, years of use of credit card, current balance, monthly pay-off amount, current APR, pay off every month, carry a balance, sign-up bonus, bonus rewards, base earning rate, maximum earning rate, earning limit, total value of rewards, earned program promotions, spend program promotions, net asset promotions, annual fee, late fee, balance transfer fee, cash advance fee, purchases APR, introductory APR, regular APR, penalty APR, balance transfer APR, cash advance APR, typical redemptions, redemption options, rewards type, credit card network, credit card issuer, features and benefits, and the like. For example, typical redemptions may be for domestic airfare, international airfare, car rentals, cash, charitable donations, consumer electronics, cruises, hotel stays, restaurants, and shopping. The rewards type may be one of cash, points, and/or miles. The features and benefits may include at least one of instant approval, no annual fee, secured card, no fraud liability, 24 hr. customer service, airport lounge access, auto rental insurance, concierge service, emergency replacement, extended warranty, online account management, photo security, price protection, purchase protection, return protection, roadside assistance, travel insurance, and the like.

[0194] In an embodiment, the system 100 may repeat the steps of collecting 502, analyzing 504, receiving 508, and calculating 510 periodically to determine on an updated basis a user-specific value of rewards. The user may be alerted when a reward of a different or particular value is available, such as by email, phone, SMS, MMS, and the like. The repetition interval may be set by the user or may be a pre-determined system 100 interval. The user may also be alerted that the repetition is occurring.”  (emphasis added) 

Thus, this reference teaches that “bonus” or “bonus rewards” may be a basis on which purchases are tracked, updated and alerted to the user.  if a better offer is available, it is displayed to the user.  These comparisons are displayed in an interface as taught as follows:
“[0198] In an embodiment, the system may include a user-interface 102 for performing a comparison of services, receiving input from a user regarding a user's current service usage, wherein the service usage data may be analyzed to obtain a normalized usage dataset, and enabling the user to review a plurality of alternative service offering normalized datasets generated by application of a normalized alternative service offering model to a normalized service usage dataset. The input may be a usage history provided by a user manually. The input may be login information required to automatically acquire a billing record from a service provider or third-party billing agent.”  (emphasis added) 


 Therefore, with regard to Claim 1, Kurapati teaches:

1.  (Currently Amended) A method comprising: receiving, by at least one processor, an activity authorization request for an electronic activity of a first electronic account associated with a user;  (See at least [0013] as to user accounts; see [0035] with respect to “conditional” purchase offers which is considered to constitute the recited “request.” Kurapati teaches that the analysis and comparison of other credit card accounts and purchase options can be performed in real time as illustrated at least at [0236].  See also [0240].  Current activity may be displayed at the POS, as indicated at [0242].  See also [0256].  See also Fig. 86 regarding an authorization request.)

determining, by the at least one processor, a difference between a current total activity quantity and a pre determined minimum activity quantity of the electronic account; wherein the activity authorization request comprises an electronic activity quantity;  (See at least [0013] – [0019], wherein the reference teaches repeatedly that financial purchases are tracked.  The difference in minimum activity and spend is tracked and calculated and displayed, as shown below:

    PNG
    media_image1.png
    622
    744
    media_image1.png
    Greyscale



determining, by the at least one processor, at least one additional electronic account associated with the user;  (See at least Fig. 4 above.  Other purchase accounts of the user are identified and displayed:

    PNG
    media_image2.png
    493
    766
    media_image2.png
    Greyscale


determining, by the at least one processor, a second electronic account of the at least one additional electronic account that has a pre-determined minimum activity quantity;   (See at least Fig. 4 above.  As to other accounts with minimum activity, see Fig. 57:

    PNG
    media_image3.png
    603
    740
    media_image3.png
    Greyscale

Note that current spend for several accounts is tracked and displayed against the required minimum spend.

determining, by the at least one processor, a current total activity quantity of the second electronic account;  (See at least Fig. 57 above, as well as Fig. 55)

wherein the current total activity quantity comprises an aggregation of completed electronic activities of the second electronic account;  (See at least Figs. reproduced above which display a total spend in real time.)

determining, by the at least one processor, a difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account;  (See at least Figs. 55 and 57 above.)

generating, by the at least one processor, prior to authorizing the activity authorization request, a suggested an account notification comprising: 
i) a quantity indicator representing the electronic activity quantity associated with the electronic activity,  (See at least Figs. 55 and 57 above, wherein the horizontal bar graph indicates past purchases.)

ii) a progress indicator representing the difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account, and (See at least Figs. 55 and 57 above.)

iii) an activity authorization element enabling the user selection to authorize the activity authorization request for the first electronic account or to switch to the second electronic account;  (See at least Fig. 59 regarding the option to switch to a different card:

    PNG
    media_image4.png
    627
    741
    media_image4.png
    Greyscale


2causing to display, by the at least one processor, the suggested account notification on a computing device associated with the user to enable the a user selection for the user; and  (See at least Fig. 59 above which is a display on a computing device of a user.)

automatically authorizing, by the at least one processor, the activity authorization request at a point-of-sale device for the second electronic account in response to the user selection.  (See at least Fig. 60
 Therefore, Kurapati appears to teach the basic limitations of Claim 1.  Although this reference addresses numerous types of credit card offers and comparisons, as well as user interfaces to display the tracking and comparison of offers, including minimum spend related or bonus offers, other references specifically teach the comparison of different credit cards which can be used in connection with certain offers.  

Therefore, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Snyder is cited for its teachings of credit card comparisons for a specific purchase.
Snyder is in the same field at the claimed invention and Kurapati – promotional offers for credit card purchases.  The title is as follows:  Method and system for optimizing the usefulness of a credit and debit card portfolio
The Abstract of Snyder reads as follows:
“A method, for maximizing the financial benefits that accrue to one from optimally taking advantage of the incentives offered by the various providers of credit cards, includes the steps of: (1) collecting card provider information regarding currently offered incentives, (2) collecting one's information regarding past and proposed card purchases, (3) analyzing this information to determine the benefits that would accrue to one from making the proposed purchase with each of one's available cards, (4) communicating the results of this analysis so as to enable it to be used in selecting the card to be used in one's next purchase, (5) presenting the incentives of other cards which are not in the one's card portfolio, and (6) if one is considering adding one of these other cards to one's portfolio in order to take advantage of its incentives, advising of the impact on one's credit rating of applying for a new card.” (emphasis added) 

In particular, Figs. 7 – 8 of Snyder illustrate an interface that allows the user to select one card vs. another:

    PNG
    media_image5.png
    736
    308
    media_image5.png
    Greyscale



This reference teaches many features indicative of 
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the minimum spend tracking and display teachings of Kurapati with the credit card switching and selection functions of Snyder.  The motivation to do so comes from Kurapati.  As quoted above, Kurapati teaches the option of using a different credit card for certain purchases relating to minimum spending requirements and other bonus/offers.  It would greatly enhance the efficiency and effectiveness of the personalized offer/bonus/rewards system of Kurapati to use the account selection and switching features of Synder. 

With regard to Claim 2, Kurapati generating, by the at least one processor, an updated current total activity quantity for the current total activity quantity of the second electronic account based on the authorization of the electronic activity associated with the activity authorization request; and wherein the electronic activity comprises an activity quantity.  (See at least Figs. 55 and 57 reproduced above.  As to updating, Kurapati teaches this throughout – see at least [0168].)

With regard to Claim 3, Kurapti teaches generating, by the at least one processor, a reminder for the pre-determined minimum activity quantity of the second account based on updated current total activity total activity quantity by the at least one subsequent electronic activity; and wherein the reminder comprises the progress indicator representing the difference between the current total activity quantity and the pre-determined minimum activity quantity of the second electronic account.  (See at least Figs. 55 and 57 which are, in essence, a reminder that a certain amount of purchasing is required to reach a reward level.  But see also [0416].)

With regard to Claim 4, Kurapati teaches wherein the reminder comprises: at least one one-click action associated with at least one list element representing at least one list of suggested transactions wherein each respective one-click action enables user-selection of a particular list element.  (See at least Fig. 59 reproduced above.)

With regard to Claim 5, Kurapati teaches wherein the progress indicator comprises: i) the current transaction value, ii) the difference between the current total activity quantity and the pre-determined minimum activity quantity, and iii) a time left from a current date to a predetermined time limit associated with the pre- determined minimum activity quantity.  (See at least Figs. 55 and 57 above.)

With regard to Claim 6, Kurapati teaches generating, by the at least one processor, an updated current activity quantity based on the at least one quantity associated with the at least one subsequent electronic activity; generating, by the at least one processor, an updated progress indicator based on the updated current activity quantity; and causing to display, by the at least one processor, the updated progress indicator on the computing device associated with the user.  (See at least Figs. 55 and 57 which illustrate and “effective date” indicating that they are updated as taught in the specification.)

With regard to Claim 7, Kurapati teaches receiving, by the at least one processor, an activity history of completed electronic activities from the first electronic account, the second electronic account, or both; generating, by the at least one processor, at least one gift card recommendation for at least one gift card associated with at least one entity based on the activity history; generating, by the at least one processor, the suggested account notification further comprising at least one click action to enable the user to select a particular gift card of the at least one gift card recommendation for a quantity meeting or exceeding the difference; and executing, by the at least one processor, upon selection of the at least one click action, a gift card purchase of the particular gift card for the quantity meeting for exceeding the difference.   (See at least Fig. 59 regarding one-click actions to achieve a certain rewards level.  Regarding the use of gift cards, see [0244].)

With regard to Claim 8, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 9, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 10, the claimed invention is essentially identical to that claimed with respect to Claim 3 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 11, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.
With regard to Claim 12, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 13, the claimed invention is essentially identical to that claimed with respect to Claim 6 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 14, the claimed invention is essentially identical to that claimed with respect to Claim 7 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 15, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, the claimed invention is essentially identical to that claimed with respect to Claim 3 above and is therefore obvious for the same reasons as set forth above with respect to that claim.
With regard to Claim 18, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 19, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 20, the claimed invention is essentially identical to that claimed with respect to Claim 6 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. suggesting or recommending credit cards to maximum rewards).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2021/0049638 to Behravesh.  This reference is relevant to the features of optimizing rewards.
	U.S. Patent Publication No. 2006/0122921 to Comerford et al.  This reference is relevant to the features of presenting credit card offers.
	U.S. Patent No. 11,315,179 to Rehder et al.  This reference is relevant to the features of recommending card purchases.
	U.S. Patent Publication No. 2016/0117765 to Koeppel et al.  This reference is relevant to the features of displaying the status of purchases.
	U.S. Patent Publication No. 2020/0387923 to Mitchell.  This reference is relevant to the features of tracking and displaying purchases.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

September 27, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691